DETAILED ACTION
This Final Office Action is in response Applicant communication filed on 
8/9/2022. In Applicant’s amendment, claims 1, 2, 4, 5, 7-9, 12, 14-16, and 20 were amended. Claims 1-20 are currently pending and have been rejected as follows. 
Response to Amendments
Rejections under 35 USC 101 are withdrawn. Rejections under 35 USC 102 are withdrawn. Applicant’s amendments necessitated new grounds of rejection under 35 USC 103.
Response to Arguments
Applicant’s 35 USC 101 rebuttal arguments and amendments have been fully considered and they are persuasive to overcome the rejection.
Applicant asserts on p. 23-24 that the amended independent claims are analogous to the eligible claim 1 of Example 37. Examiner agrees. Applicant’s claims result in an improved graphical user interface for generating and automatically arranging a graphical representation of a schedule of supplies and met and unmet demands for a series of days based on indications generated for each demand. 
Applicant's prior art arguments have been fully considered but they are not persuasive to overcome the rejection.
Applicant argues on p. 33 that that Jenkins does not disclose sorting all demands occurring in the series of days by ascending order of size of the demand because no ascending order of demands in table 7 spans the demands of more than a single day and there is no explicit recitation of sorting by ascending order of size. Examiner respectfully disagrees. Demands for the series of days are sorted in ascending order size. For Loc A on 1/10 the order size is sorted 100, 60, 40. For Loc B on1/1: 200, 120, 80. For Loc A on 1/11: 50, 50. For Loc B on 1/11: 75, 75.
Applicant argues that Jenkins does not disclose automatically arranging a graphical representation of a schedule of met and unmet demands for the series of days in a graphical user interface based at least on the indications generated for each demand. Examiner respectfully disagrees. Jenkins’ teachings of a graphical representation of a schedule and a graphical user interface are provided in the architectural overview in fig. 1B and the associated text in paragraph 57 describes the scheduling component 220 and web client 40, “Companies that use an external execution system 10 to release production orders and vendor orders can provide input to and receive output from that system through the scheduling component 220 feature in fulfillment system 100 … As illustrated in FIG. 1B, the external system 10 may connect to the fulfillment system 100 via an integration server 200 (connected to an application server 30 housing the fulfillment system 100. Likewise, a web client 40 may connect to the fulfillment system 100 through web services components 50 connected or associated with the application server 30,” along with the schedules shown in tables 2-13. Table 7 is an automatically arranged graphical representation of a schedule. Further, paragraph 27 of Jenkins states the planning component generates the recommended shipments, “the planning component 210 also can generate recommended shipments that consider inventory constraints in addition to demand.” 
Applicant’s remaining prior art arguments are moot in light of the newly cited Jain and Kartoun references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-19 are rejected under 35 USC 103 as being unpatentable over the teachings of
Jenkins et al, US Publication No. 20020188499  A1, hereinafter Jenkins, in view of
Jain et al, US Publication No. 20050097011 A1, hereinafter Jain in view of
Kartoun et al, US Publication No. 2020/0401994 A1, hereinafter Kartoun. As per,

Claims 1, 8, 15
Jenkins teaches
A computer implemented method, comprising: /
A non-transitory computer-readable medium that includes stored thereon computer-executable instructions that when executed by at least a processor of a computer cause the computer to: /
A computing system, comprising: a processor; a memory operably connected to the processor; a non-transitory computer-readable medium operably connected to the processor and memory and storing computer-executable instructions that when executed by at least a processor of a computer cause the computer to: (Jenkins see at least figures 1A-1B; [0057])
[…]; 
identifying a set of one or more distributions within the series of days; (Jenkins see at least tables 3-11 and related text. Note the series of days and distributions.)
sorting all demands of a first priority level occurring in the series of days by ascending order of size of the demand; (Jenkins see at least tables 3-13 and related text, particularly tables 7 and 13.  See discussion of fair-share where locations with smaller demand get smaller allocations and the tables are sorted in quantity order.)
for each demand of the first priority level in sorted order, (a) selecting an initial distribution during which the demand is scheduled to be fulfilled from the set of distributions, (b) generating, by a processor, one of (i) […], and (ii) an indication that the demand cannot be fulfilled, based on size of the demand and amount of supply available for assignment in the initial distribution and all previous distributions preceding the initial distribution; (Jenkins see at least tables 3-13 and related text, particularly table 7.) 
and automatically arranging a graphical representation of the schedule of supplies and met and unmet demands for the series of days in the graphical user interface based at least on the indications generated for each demand.  (Jenkins see tables 2-13 and related text and figures 1A-1B and related text.)
Jenkins does not explicitly teach, Jain however in the analogous art of order fulfillment teaches
accepting a user input through a graphical user interface to cause a schedule of supplies and met and unmet demands for a series of days to be generated; (Jain figs. 6A-11 and associated text; [0043] “Graphics controller 260 generates display signals (e.g., in RGB format) to display unit 270 based on data/instructions received from Processing unit 210. Display unit 270 contains a display screen to display the images defined by the display signals. Input interface 290 may correspond to a key-board and/or mouse, and generally enables a user to provide various inputs”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Jenkins’ order fulfillment to include accepting a user input through a graphical user interface in view of Jain in an effort to efficiently use available units for scheduling (see Jain ¶ [0036] & MPEP 2143G).
Jenkins does not explicitly teach, Kartoun however in the analogous art of order fulfillment teaches 
[…] an indication that the demand can be completely fulfilled and is to be left entirely unmet […]; (Kartoun [0024] “if the neighbor orders a couch on the same day as the user orders a pillow from the same company, the items can potentially be combined into a same shipment to save shipping costs. But, if the couch requires assembly and may not be shipped for six weeks while the pillow is in stock, it would not be desirable to let the user wait 6 weeks for the pillow. Nonetheless, the invention can prompt the user with the option to combine the orders anyway;” [0025] “In other words, the invention attempts to combine items into a single shipment and then queries the user (and neighbor) to confirm the combination. Multiple options can be presented to the neighbor and the user such as: “If you combine the items you will save $10.00 in shipping but your item will arrive one day later” or “If you combine the items you will save $4.00 in shipping but your item will arrive six weeks later”.”) noting the demand that cannot be fulfilled, left entirely unmet)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Jenkins’ order fulfillment to include leaving demand that cannot be fulfilled entirely unmet in view of Kartoun in an effort to reduce delivery costs (see Kartoun ¶ [0024] & MPEP 2143G).
Claims 2, 9, 16
Jenkins teaches
wherein the generation further comprises: while (i) a unit quantity of unassigned units for the demand remain, and (ii) a current distribution under consideration remains unevaluated among the initial distribution and the previous distributions, (a) selecting as a least quantity one of (i) a supply quantity available for assignment from the current distribution and (ii) the unit quantity, Oracle Matter No.83ORA200021-US-CIP-1Docket No. ORA200021 (0-531-CIP)ORACLE CONFIDENTIAL(b) reducing both the supply quantity and the unit quantity by the least quantity, (Jenkins [0207] “As soon as enough stock becomes available within the stock available duration to allow the planning component 210 to recommend a shipment that at least meets the major ship quantity, the planning component 210 recommends a partial shipment. It then retains the unmet demand within the minimum allocation duration. If stock subsequently becomes available within the Stock Available Duration, the unmet demand is the next demand that the planning component 210 processes”; see Table 7 and associated text.)
(c) inserting the current distribution and the least quantity into an assignment map, (Jenkins see at least tables 3-13 and related text)
and (d) in response to the supply quantity being completely exhausted, setting the current distribution to be a previous distribution immediately preceding the current distribution; (Jenkins [0091] “the planning component 210 performs an additional adjustment to the demand for which it is generating replenishments. With this feature, the planning component 210 reduces total demand by the amount that cannot be met before the first replenishment is scheduled.”)
determining whether unassigned units remain for the demand; (Jenkins [0210] “If there is unmet demand after the first fair-share allocation”)
and in response to a determination (i) that unassigned units for the demand remain, removing the least quantities stored in the assignment map and adding the least quantities to the supply quantities of the respective distributions, and generating the indication that the demand cannot be fulfilled; (Jenkins [0091] “the planning component 210 reduces total demand by the amount that cannot be met before the first replenishment is scheduled”)
(ii) that unassigned units for the demand do not remain, generating the indication that the demand can be completely fulfilled, and retaining the assignment map, wherein the assignment map indicates source distributions and quantities for all supply assigned to the demand.  (Jenkins Table 12; [0223] “Table 12 shows a final aggregated shipments that the planning component 210 writes to the recommended shipping table.”)
Claims 3, 10, 17
Jenkins teaches
further comprising: sorting all demands of a second priority level occurring in the series of days by ascending order of size of the demand; (Jenkins Table 7)
for the sorted demands of each priority level, further sorting each group of multiple demands of equal size in descending order of ship date; (Jenkins [0228] “The deployment component 300 sorts demand in order by the need to ship date”)
wherein (i) the selection of an initial distribution and (ii) the generation of an indication of whether the demand can be filled are further performed for each demand of the second priority level in sorted order; (Jenkins [0235] “The deployment component 300 meets the highest priority demand at the highest priority location, followed by the highest priority demand at the second highest priority location”)
and Oracle Matter No.84ORA200021-US-CIP-1Docket No. ORA200021 (0-531-CIP)ORACLE CONFIDENTIALwherein the demands of the second priority level are included in the graphical representation of the schedule.  (Jenkins see tables 2-13 and related text and figures 1A-1B and related text.)
Claims 4, 11
Jenkins teaches
further comprising: for each demand that is completely fulfilled, retrieve an assignment map that indicates source distributions and quantities for all supply assigned to the demand; (Jenkins Table 7)
and transmit an instruction to fulfill or leave unfulfilled the individual demands over the series of days in accordance with the assignment maps and the schedule.  (Jenkins [0236] “After allocating inventory based on location priority, the deployment component 300 allocates based on the allocation strategy.”)
Claims 5, 12, 18 
Jenkins teaches
further comprising: accept an input from a discrete system that indicates a change to the schedule; (Jenkins [0138] “the user may use an automated load builder 310, to combine recommended shipments into vehicle loads, or a load manager 320, to review and change loads, or manually create new loads.”)
automatically re-generate the schedule of supplies and met and unmet demands by initiating (i) the identification of the distributions, (ii) the sorting of all demands, (iii) the selection of an initial distribution and generation of an indication of whether the demand can be filled for each demand, in response to the acceptance of the input; (Jenkins [0138] “the user may use an automated load builder 310, to combine recommended shipments into vehicle loads, or a load manager 320, to review and change loads, or manually create new loads.”)
and automatically re-arrange the graphical representation of the schedule based on the re-generated schedule to display the effect of the change; (Jenkins see tables 2-13 and related text and figures 1A-1B and related text.)
wherein the inputs that indicate a change to the schedule are selected from the group consisting of (i) an indication that that a particular demand is required to be met, (ii) an indication that a particular demand is required to be unmet, (iii) an indication that a particular demand or supply is moved from one day to another, (iv) an indication that that a particular demand is moved from one priority level to another, (v) an indication that a particular demand or supply Oracle Matter No.85ORA200021-US-CIP-1Docket No. ORA200021 (0-531-CIP)ORACLE CONFIDENTIALis deleted, and (vi) a set of one or more inputs that describe addition of a new demand or supply.  (Jenkins [0170] “The user can change the sourcing for a particular destination over time using the effective date.”)
Claims 6, 13, 19
Jenkins teaches
further comprising: in response to an input that indicates that a particular demand is required to be met, filling the particular demand first before filling other demands; (Jenkins [0202] “for each location priority level, the planning component 210 allocates stock to meet demand based on the priority level of each category of demand”)
and in response to an input that indicates that the particular demand is required to be unmet, filtering the particular demand out of all demands occurring in the series of days.  (Jenkins [0234] “Lower priority demands may not be met if the stock that could be used to meet them is already reserved for the higher priority demand.”)

Claims 7, 14, and 20 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Jenkins in view of Jain in view of Kartoun and in further view of
Shekar et al, US Publication No. 20030208392  A1, hereinafter Shekar. As per,

	
Claims 7, 14, 20
Jenkins teaches
further comprising: accessing the indications of met and unmet generated for each demand as a first optimal solution; (Jenkins see at least tables 3-13 and related text, particularly table 7.)
[…]
[…]
determining each permutation of selecting one set of met demands for each of the demand sizes to create a list of candidate solutions; (Jenkins [0315] “When requirements have been prioritized, the planning component 210 can generate recommended shipments to meet them.”)
 and removing each permutation that cannot be met by available supply to create a list of equivalently optimal solutions from the list of candidate solutions.  (Jenkins [0315] “ If, however, the demand type of the requirement is one that is allowed to be ignored by the destination's demand reduction strategy, this unmet requirement is removed from the list.”)
	Jenkins / Jain / Kartoun do not explicitly teach, Shekar however in the analogous art of order fulfillment teaches
generating a mapping between each set of demands of equal size in the demands and a number of demands that are met for the set of demands of equal size in the first optimal solution; (Shekar Table 15 “look for aggregation periods in which any aggregate SKU demand is satisfied beyond the meet late duration. In these periods, create artificial independent demands for the aggregate SKUs for the same quantity as all the aggregate SKU dependent demands in that period”)
for each set of equal sized demands, generating all alternative sets of met demands that meet the same number of demands; (Shekar Table 15 “It is these artificial aggregate SKU independent demands that Deep Tree will try to satisfy. … At the end of the Deep Tree run, before all the repegging logic described below, find the aggregate SKU dependent demands and the artificial independent demands in each aggregation period.”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Jenkins’ order fulfillment, Jain’s graphical user interface, and Kartoun’s order fulfilment delay to include generating alternative sets of met demands in view of Shekar in an effort to determine the most efficient shipping plan (see Shekar ¶ [0236] & MPEP 2143G).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140095249 A1; US 2012/0072431 A1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624